COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Beales and Chafin
UNPUBLISHED


              Argued at Richmond, Virginia


              KMART CORPORATION,
               INDEMNITY INSURANCE COMPANY
               OF NORTH AMERICA AND SEDGWICK
               CLAIMS MANAGEMENT SERVICES, INC.
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1119-13-2                                   JUDGE RANDOLPH A. BEALES
                                                                                FEBRUARY 4, 2014
              WAYNE BEERY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               Bryan M. Kirchner (Angela F. Gibbs; Midkiff, Muncie & Ross, P.C.,
                               on brief), for appellants.

                               Gregory O. Harbison (Harbison & Kavanagh, PLLC, on brief), for
                               appellee.


                     Kmart Corporation and its insurer (collectively, employer) appeal the decision of the

              Workers’ Compensation Commission (the commission) awarding benefits to the claimant,

              Wayne Beery, relating to a workplace injury Beery suffered on December 14, 2008. Employer

              claims that the commission erred in (1) finding that the doctrine of imposition applies to this case

              to preclude the application of the statute of limitations, and (2) failing to defer to the deputy

              commissioner’s “implicit credibility finding and in failing to defer to her finding of fact.” For

              the following reasons, we affirm the commission in this case.

                                                I. THE DOCTRINE OF IMPOSITION

                     “On appeal from the commission, we view the evidence in the light most favorable to

              [Beery], the party prevailing below.” Starbucks Coffee Co. v. Shy, 61 Va. App. 229, 233, 734

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
S.E.2d 683, 685 (2012). “Within the principles established by statutes and the decisions

construing them, the commission has ‘jurisdiction to do full and complete justice in each case.’”

Odom v. Red Lobster #235, 20 Va. App. 228, 234, 456 S.E.2d 140, 143 (1995) (quoting Avon

Products, Inc. v. Ross, 14 Va. App. 1, 7, 415 S.E.2d 225, 228 (1992) (citations omitted)). “From

that principle has developed the concept known as ‘imposition,’ which empowers the

commission in appropriate cases to render decisions based on justice shown by the total

circumstances even though no fraud, mistake or concealment has been shown.’” Id.; see John

Driggs Co., Inc. v. Somers, 228 Va. 729, 734, 324 S.E.2d 694, 697 (1985); Harris v. Diamond

Const. Co., 184 Va. 711, 720, 36 S.E.2d 573, 577 (1946) (explaining that “when the General

Assembly established the Industrial Commission [now the Workers’ Compensation

Commission] . . . it intended that that tribunal should have jurisdiction to do full and complete

justice in each case”).

       Case law makes clear that the party seeking to invoke the doctrine of imposition must

make “a threshold showing of unfairness.” Tuck v. Goodyear Tire & Rubber Co., 47 Va. App.
276, 285, 623 S.E.2d 433, 437 (2005). “The key to meeting this threshold showing of unfairness

is for the party arguing in favor of using the doctrine of imposition to show ‘a series of acts’ by

the opposing party or the commission upon which the party ‘naturally and reasonably relies to

his or her detriment.’” Hampton Inn & Selective Ins. Co. of Am. v. King, 58 Va. App. 286, 298,

708 S.E.2d 450, 456 (2011) (quoting Miller v. Potomac Hosp. Found., 50 Va. App. 674, 687,

653 S.E.2d 592, 598 (2007)).

       In applying the doctrine of imposition based on the circumstances of this case, the

commission found as follows:

               Here, we find that there is sufficient evidence to show that the
               claimant refrained from filing a timely claim [in the commission]
               based upon a series of actions by the defendants. The claimant
               timely reported his claim to the employer. The claimant’s medical
                                                -2-
               treatment was consistently provided and paid, and he was
               compensated for his brief time out of work. The claimant testified
               that he was advised by the carrier’s representative that they would
               make all filings for him and that he needed to take no further
               action on his claim.

(Emphasis added). The commission also found that a November 3, 2010 letter from Sherry

Gardner of Sedgwick Claims Management Services “corroborates the claimant’s testimony

regarding the impression he was given” by employer, based on assurances from employer’s

insurance carrier, that he did not need to file anything with the commission. That letter states, in

relevant part, as follows:

               [U]pon receipt of the corrected impairment rating . . . as the
               shoulder and wrist are not ratable body parts . . . only the arm
               and/or hand are scheduled members, we will send the appropriate
               forms for your signature. Once we are in receipt of the signed
               forms, we will submit the impairment rating report, along with the
               signed forms, to the VWC for their approval. Upon receipt of the
               Award from the VWC, your impairment benefits will be issued as
               well as brought current and issued until the benefits are exhausted
               as per the weeks approved by the VWC.

(Emphasis added). The commission reasoned that the phrases “we will send,” “we will submit,”

and “will be issued” indicated that employer further led claimant to believe that he did not need

to file anything with the commission, including an actual claim for benefits in the commission.

       Credible evidence in the record supports the commission’s factual findings. See Diaz v.

Wilderness Resort Ass’n, 56 Va. App. 104, 114, 691 S.E.2d 517, 522 (2010). Indeed, claimant

did timely report the basis for his claim to the employer. Claimant was injured in a work-related

accident on December 14, 2008. Employer’s notification of injury form, dated January 6, 2009,

establishes that claimant timely reported his injury to employer. See Code § 65.2-600.

Employer has never disputed that it was aware of the injury and that it was compensable. The

record also supports the commission’s factual determination that claimant’s medical treatment

was consistently provided and paid and that he was compensated for his brief time out of work.

                                                -3-
In fact, claimant testified that, with the exception of one medical bill that had not been paid since

the commission had not received the proper impairment ratings, all of claimant’s medical bills

were paid for by employer. In addition, claimant received temporary total disability benefits

while he was away from work during the period between March 31, 2009 and April 6, 2009.

          Significantly, and most importantly, the commission found, based on claimant’s

testimony, that Gardner advised him that he needed to take no further action on his claim – and

that all the filings in the commission would be done for him by employer. This factual finding

by the commission is crucial to the resolution of this case because, in addition to a January 6,

2009 notification of injury letter, claimant acknowledged receiving three further “blue letters”

from the commission – dated July 10, 2009; January 6, 2010; and, July 6, 2010 – advising

claimant to file a claim for benefits before the expiration of the statute of limitations on

December 14, 2010.1 See Code § 65.2-601. When claimant’s counsel asked him at the

evidentiary hearing why, in light of these letters, he did not file a claim for benefits, claimant

explained that Sedgwick had told him that “they’d take care of all filings of all paperwork and all

that, that I needed to do.” The full commission accepted this testimony as credible, as it was

entitled to do. See Wagner Enterprises, Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).

          As for the November 3, 2010 letter from Gardner, the record supports the commission’s

finding that it corroborates claimant’s testimony that he was led to believe that he did not need to

file a claim in the commission. The letter does contain the phrases “we will send,” “we will

submit,” and “your impairment benefits will be issued.” These phrases strongly suggest a course


          1
          This Court has held, “Under the doctrine of imposition . . . the receipt of a ‘blue letter’
does not create a de jure bar to finding that claimant suffered prejudice. Rather, receipt of the
‘blue letter’ is simply one circumstance among others to be considered.” Odom, 20 Va. App. at
135, 456 S.E.2d at 143.

                                                 -4-
of conduct in which employer advised claimant that it would communicate with the commission

on his behalf. In addition, we find it especially significant that the November 3, 2010 letter was

sent after claimant received the last “blue letter” from the commission advising him to file a

claim for benefits. The November 3, 2010 letter from Gardner to claimant also contains the

phrase “Upon receipt of the Award from the VWC . . . .” Viewing the evidence in the light most

favorable to claimant, as we must since he prevailed below, the commission could reasonably

infer that the issuance of an award to claimant was anticipated at that time without any further

action on claimant’s part.2

       Thus, given that (1) employer was timely made aware of claimant’s injury and the basis

for his claim, (2) claimant’s medical treatment was consistently provided and paid for by

employer (with one exception due to an issue with claimant’s impairment rating), (3) claimant

was compensated by employer for his brief time out of work, (4) the full commission credited

claimant’s testimony that employer’s insurance carrier “would take care of all filings of all

paperwork” with the commission, and (5) the commission inferred that the content of the

November 3, 2010 letter from Gardner corroborates claimant’s testimony in that regard, several

circumstances in the record support the commission’s finding that claimant refrained from

actually filing a timely claim for benefits in the commission due to a series of actions on


       2
          While employer certainly had no obligation to advise claimant about the statute of
limitations for filing a claim, see Jenkins v. Ford Motor Co., 27 Va. App. 281, 288, 498 S.E.2d
445, 449 (1998), nothing in the November 3, 2010 letter from Gardner to claimant even hints
that anything discussed in that letter was intended to be contingent on claimant filing a claim for
benefits before the statute of limitations would have expired. Indeed, on August 4, 2011 (well
more than two years after the date of the injury), claimant received another letter from
employer’s insurance carrier that restated Gardner’s language from the November 3, 2010 letter
and concluded, “Since that time, we have not received the proper rating and we continue to deny
payment for the examination as payment for the same is not the responsibility of the Employer
and Insurer.” In other words, employer was denying payment because it had not received a
proper impairment rating – not because employer considered claimant’s eligibility for medical
benefits to be time-barred.

                                                -5-
employer’s part. In this case, “the record shows not one act, but a series of acts . . . upon which

claimant would naturally and reasonably have relied to [his] detriment.” Odom, 20 Va. App. at

235, 456 S.E.2d at 143. Accordingly, viewing the evidence in the light most favorable to

claimant (as we must since claimant prevailed below) and under the totality of the circumstances

in this particular case, we cannot say that the commission erred in concluding that claimant had

made the necessary showing of unfairness that is required for the doctrine of imposition to apply

and to excuse claimant’s failure to file a timely claim for benefits.

                          II. DEFERENCE TO THE DEPUTY COMMISSIONER

       At the evidentiary hearing before the deputy commissioner, claimant offered live

testimony – but Gardner (employer’s witness) did not testify in person. Instead, a transcript of

Gardner’s deposition was entered into the evidence. Following the evidentiary hearing, the

deputy commissioner found that the doctrine of imposition did not apply to the facts of the case.

The deputy commissioner explained that she was “not persuaded that [Beery] refrained from

filing a timely claim based on statements made by Sherry Gardner or any other representative of

Sedgwick” but instead found it “more likely that [Beery] refrained from filing a claim because

his medical treatment was provided and paid for by Sedgwick and he was compensated for his

brief time out of work.” Employer argues that the full commission should have deferred to this

finding by the deputy commissioner and that the full commission erred in finding claimant’s

testimony credible.

       Employer relies on Goodyear Tire & Rubber Co. v. Pierce, 5 Va. App. 374, 381, 363
S.E.2d 433, 437 (1987), but that reliance is misplaced. In Pierce, this Court held that “a specific

recorded observation of a key witness’ demeanor or appearance in relation to credibility is an

aspect of the hearing that the commission may not arbitrarily disregard” and that “[w]hen the

commission does not follow such a finding, the record should indicate that the commission did

                                                -6-
not arbitrarily ignore the finding.” Id. at 382, 363 S.E.2d at 437 (emphasis added). This Court

made clear, however, that “[w]e do not . . . hold that the deputy commissioner’s findings as to

credibility necessarily bind the commission.” Id. Since the deputy commissioner did not make

any specific observations about claimant’s demeanor or appearance on the witness stand, and

since the deputy commissioner never even had an opportunity to observe Gardner’s testimony at

all, we conclude that the decision in Pierce is inapplicable to this case. Therefore, applying

settled principles of appellate review, we defer to the finding by the full commission – the

factfinder in this case – that claimant’s testimony was credible and entitled to significant weight.

See Bass v. City of Richmond Police Dep’t, 258 Va. 103, 114, 515 S.E.2d 557, 563 (1999)

(explaining that “the [c]ommission resolves all conflicts in the evidence and determines the

weight to be accorded the various evidentiary submissions”).

                                         III. CONCLUSION

       The full commission, as the finder of fact, was entitled to accept claimant’s testimony

that he was advised by employer’s insurance carrier that the insurance carrier would make all

filings in the commission on his behalf. Given the presence of this testimony, as well as the

presence of other circumstances in the record, as noted supra, credible evidence supports the

commission’s finding of fact that claimant refrained from filing a timely claim with the

commission because of a series of actions by employer. Accordingly, for the foregoing reasons,

we affirm the commission’s award of benefits to claimant, given employer’s stipulation that

claimant’s workplace injury was compensable.

                                                                                           Affirmed.




                                                -7-